Case 1:11-cr-00179-TWP-TAB Document 85 Filed 09/17/20 Page 1 of 2 PageID #: 337




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:11-cr-00179-TWP-TAB
                                                    )
 JAMES JACKSON,                                     ) -01
                                                    )
                              Defendant.            )

            Order Denying Motion for Compassionate Release Without Prejudice

        Defendant filed a pro se motion that the Court construes as a Motion for Compassionate

 Release under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C.

 § 3582(c)(1)(A). Dkt. 84. On its face, the motion does not show that Defendant is entitled to

 compassionate release under § 3582(c)(1)(A). Accordingly, the motion, dkt. [84], is denied

 without prejudice.

         If Defendant wishes to renew the motion, Defendant may do so by completing and

 returning the enclosed form motion. If Defendant renews his motion, he should state when he

 tested positive for COVID-19, what symptoms he experienced, and if he has recovered. If he has

 not completely recovered, he should state what symptoms he continues to experience. He should

 also specify which laws he alleges have changed, resulting in his claim that he "should not even

 be locked up any longer." See dkt. 84 at 3. The clerk is directed to enclose a copy of the form

 Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release)

 (Pro Se Prisoner) with Defendant's copy of this Order.

        IT IS SO ORDERED.

                 9/17/2020
        Date:
Case 1:11-cr-00179-TWP-TAB Document 85 Filed 09/17/20 Page 2 of 2 PageID #: 338




 Distribution:

 James Jackson
 Reg. No. 10272-028
 FCI Milan
 Federal Correctional Institution
 P.O. Box 1000
 Milan, MI 48160

 All Electronically Registered Counsel




                                         2
